                                    Case 21-18481-MAM                 Doc 4       Filed 08/31/21             Page 1 of 1
B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                 Southern District of Florida, West Palm Beach Division
 In re        NITV LLC                                                                                       Case No.
                                                                              Debtor(s)                      Chapter       7

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                $                     7,500.00
              Prior to the filing of this statement I have received                                      $                     7,500.00
              Balance Due                                                                                $                         0.00

2.     The source of the compensation paid to me was:
                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:
                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Negotiation of contested issues, at motion hearings, or representation involving any actual or potential
               adversarial matter is not included in the flat fee and will require additional formal arrangements and retainer
                                                                      CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 31, 2021                                                         /s/ Julianne Frank
     Date                                                                    Julianne Frank
                                                                             Signature of Attorney
                                                                             Julianne Frank, Atty at Law

                                                                             4495 Military Trl Ste 107
                                                                             Jupiter, FL 33458-4818

                                                                             julianne@jrfesq.com
                                                                             Name of law firm




Software Copyright (c) 2021 CINGroup - www.cincompass.com
